Citation Nr: 1448117	
Decision Date: 10/30/14    Archive Date: 11/05/14

DOCKET NO.  10-35 308	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for chloracne.

2.  Entitlement to service connection for peripheral neuropathy.

3.  Entitlement to a rating in excess of 30 percent for posttraumatic stress disorder (PTSD).

4.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Robert W. Gillikin, III, Attorney at Law


ATTORNEY FOR THE BOARD

J.C. Chapman
INTRODUCTION

The appellant is a Veteran who served on active duty from April 1968 to March 1970.  These matters are before the Board of Veterans' Appeals (Board) on appeal from June 2009 (chloracne, TDIU), October 2009 (peripheral  neuropathy), and July 2012 (PTSD) rating decisions by the Winston Salem, North Carolina Department of Veterans Affairs (VA) Regional Office (RO).  In an August 2010 substantive appeal, the Veteran requested a hearing before the Board; he failed to report for such hearing scheduled in July 2014.  In a July 2014 statement, his attorney submitted written argument (in lieu of a hearing), essentially withdrawing the hearing request. 

In December 2009, the Veteran filed a claim of service connection for a dental problem as secondary to his service-connected type 2 diabetes mellitus.  This matter has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014).

The issue of entitlement to a TDIU rating is being REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if action on his part is required.


FINDINGS OF FACT

1.  In October 2012, February 2013, and May 2014, prior to the promulgation of a Board decision in the matters of service connection for chloracne and peripheral neuropathy, the Veteran withdrew his appeal in the matters, indicating that he was appealing only the matters of the rating for PTSD and seeking a TDIU rating.

2.  The Veteran's PTSD is reasonably shown to have been manifested by symptoms productive of occupational and social impairment with reduced reliability and productivity; occupational and social impairment with deficiencies in most areas is not shown.  
CONCLUSIONS OF LAW

1.  The criteria for withdrawal of an appeal are met as to the claims seeking service connection for chloracne and peripheral neuropathy; the Board has no further jurisdiction to consider an appeal in these matters.  38 U.S.C.A. §§ 7104,  7105(d)(5) (West 2002); 38 C.F.R. § 20.204 (2014).

2.  A 50 percent (but no higher) rating is warranted for PTSD throughout.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.3, 4.7, 4.130, Diagnostic Code (Code) 9411 (2014). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The requirements of 38 U.S.C.A. §§ 5103 and 5103A (West 2002 & Supp. 2013) have been met.  By correspondence in October 2008, VA notified the Veteran of the information needed to substantiate and complete his claim for an increased rating, to include notice of the information that he was responsible for providing, the evidence that VA would attempt to obtain, and how VA assigns disability ratings and effective dates of awards.  He has had ample opportunity to respond and supplement the record, and has not alleged that notice was less than adequate.

The Veteran's pertinent postservice treatment records have been secured.  The RO arranged for a VA examination in April 2012.  The Board finds that the report of that examination is adequate for rating purposes.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  The examination was thorough and the examiner expressed familiarity with the record.  The Veteran has not identified any pertinent evidence that is outstanding.  VA's duty to assist is also met.  

Withdrawal

The Board has jurisdiction where there is a question of fact or law in any matter which under 38 U.S.C.A. § 511(a) is subject to a decision by the Secretary.  38 U.S.C.A. § 7104.  The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  An appeal may be withdrawn by the appellant or by his or her authorized representative at any time before the Board promulgates a decision in the matter.  38 C.F.R. § 20.204.  A withdrawal of an appeal is effective when received.  38 C.F.R. § 20.204(b)(3).

The issues of service connection for chloracne and peripheral neuropathy were fully developed for appellate review and certified to the Board.  However, in subsequent written correspondence (dated in October 2012, February 2013, and May 2014) the Veteran's attorney indicated that the only issues on appeal were an increased rating for PTSD and a claim for a TDIU rating.  In essence, the attorney has withdrawn the appeal in the matters of service connection for chloracne and peripheral neuropathy.  There is no allegation of error of fact or law with respect to these claims remaining for appellate consideration.  Accordingly, the Board does not have jurisdiction to further consider an appeal in these matters.

Increased Rating - PTSD

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The percentage ratings are based on the average impairment of earning capacity as a result of a service-connected disability, and separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  If two disability evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.
 
In Fenderson v. West, 12 Vet App 119, 125-26 (1999), the U.S. Court of Appeals for Veterans Claims (Court) indicated that where the question for consideration is the propriety of the initial rating assigned with the award of service connection, as here, evaluation of the medical evidence since the effective date of the grant of service connection, and consideration of the appropriateness of "staged ratings" are necessary.
 
Ratings are assigned according to the manifestation of particular symptoms. However, the use of the term "such as" in 38 C.F.R. § 4.130 demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).
 
Further, in determining the appropriate disability rating, the Board must consider whether the case should be referred for extraschedular consideration pursuant to   38 C.F.R. § 3.321(b)(1).  See Thun v. Peake, 22 Vet. App. 111, 115-16 (2008).
 
When there is question regarding the degree of disability, the benefit of the doubt shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3.
 
When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

The Board notes that it has reviewed all the evidence in the record.  Although the Board has an obligation to provide adequate reasons and bases supporting its decision, there is no requirement that the Board discuss every piece of evidence in the record.  Rather, the Board will summarize the relevant evidence, as appropriate, and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claim.  See Gonzalez v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).

The Veteran's PTSD is currently rated 30 percent under the General Rating Formula for Mental Disorders.  Under that formula, A 30 percent evaluation is warranted when there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as:  depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).

A 50 percent evaluation is warranted where there is occupational and social impairment with reduced reliability and productivity due to such symptoms as flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  38 C.F.R. § 4.130, Code 9411.
 
A 70 percent evaluation is warranted where there is occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships.  Id.
 
A 100 percent evaluation is warranted for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name. Id.

It is claimed by, and on behalf of, the Veteran contends that his PTSD symptoms more nearly approximate the criteria for a 50 percent rating.

In December 2008, the Veteran's son submitted a statement indicating that his father's exposure to combat has affected his sleep patterns and overall behavior.  The son reported that his father had recurring nightmares, to include an incident when he had a terrible nightmare of being attacked and unintentionally hit his mother.  Further, the son indicated that his father is very jumpy with loud noises or anything startling.

On April 2012 VA examination, the Axis I diagnosis was chronic PTSD manifested by occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks.  The examiner indicated that the Veteran's PTSD symptoms included anxiety, chronic sleep impairment, panic attacks that occur weekly or less often, mild memory loss, flattened affect, disturbances of motivation and mood, and difficulty in establishing and maintaining effective work and social relationships.  The examiner noted that the Veteran has been widowed for 14 years and has frequent arguments with his son.  The Veteran reported having a few casual friends and indicated he is able to casually interact with his neighbors.  He stated that he tries to isolate himself when he feels angry.  I was noted that he was able to shop (with some anxiety) and attend restaurants and church.

Following review of the evidence available the Board finds that the impairment due to PTSD shown more nearly approximates a disability picture of occupational and social impairment with reduced reliability and productivity, warranting a 50 percent rating. 

The Board finds noteworthy in that regard the April 2012 VA examination findings of flattened affect, disturbances of motivation and mood, and difficulty in establishing and maintaining effective work and social relationships, as well as weekly panic attacks and chronic sleep impairment, all of which would reasonably negatively impact on both reliability and productivity.

The evidence of record does not show that symptoms that meet (or approximate) the criteria for a 70 or 100 percent rating were manifested at any time during the appeal period.  At no time during the appeal period is it shown that the Veteran had occupational and social impairment with deficiencies in most areas or total impairment due to psychiatric disability.  Notably, he is still capable of functioning, due to such symptoms as near continuous panic or depression affecting the ability to shops for himself, and can attend church and dine in restaurants.   While he may have a strained relationship with his son, nonetheless, there is one.  He functions independently, maintains personal appearance and hygiene, and has not lost impulse control.  

Noting the statements submitted by the Veteran and his son, the Board observes that they depict a disability picture consistent with occupational and social impairment with reduced reliability and productivity, but not greater severity.  Consequently, the Board finds that a 50 percent rating, but no higher, is warranted for the PTSD throughout.

The Board has also considered whether referral of this matter for consideration of an extraschedular rating under 38 C.F.R. § 3.321(b) is indicated.  The evidentiary record does not show any manifestations or associated functional impairment or disability due to the PTSD disability not encompassed by the schedular criteria.  The Veteran's complaints of chronic sleep impairment, irritability, disturbances of motivation and mood, and difficulty in establishing and maintaining effective work and social relationships are all encompassed by the criteria for the 50 percent rating now assigned.  Therefore, those criteria are not inadequate, and referral for consideration of an extraschedular rating is not necessary.  38 C.F.R. § 3.321(b); Thun v. Peake, 22 Vet. App. 111 (2008).  The matter of entitlement to a TDIU rating is addressed in the remand below.


ORDER

The Veteran's appeal seeking service connection for chloracne and peripheral neuropathy is dismissed.

A 50 percent rating is granted for the Veteran's PTSD, subject to the regulations governing payment of monetary awards.
REMAND

Regarding entitlement to a TDIU rating, the Veteran has indicated that he stopped working due to his age and medical problems.  He reported that he "spoke [his] mind and had a few problems with supervisors regarding "attitude."  The Board notes that the record does not include a medical opinion regarding the impact of the Veteran's PTSD on employability.  Such an opinion is needed for proper adjudication of this issue.  Furthermore, the Veteran's other service connected disabilities (such as prostate cancer and diabetes) are of a nature that they likely require regular evaluations and treatment, records of which are pertinent evidence in this matter, and must be secured. 

The case is REMANDED for the following:

1.  Secure for the record updated (to the present) records of all evaluations and treatment the Veteran has received for his various service-connected disabilities, particularly records of the treatment he has been receiving for diabetes (and complications), postoperative prostate cancer, and hearing loss.   

2.  Thereafter, arrange for the Veteran to be examined by an appropriate psychologist or psychiatrist to secure a medical opinion of the impact of the Veteran's service-connected PTSD would be expected to have on his ability to engage in substantially gainful employment consistent with his education and experience, and in particular on the less strenuous types of  employment (comment on such factors as his ability to work with others, take direction, retain instructions, remember tasks, and reliability to complete tasks assigned in a timely manner).

The opinion must be accompanied by explanation of rationale, citing to supporting factual data as indicated.

2.  Then review the record, arrange for any further development indicated, and readjudicate the claim of entitlement to a TDIU rating.  If it remains denied, issue an appropriate supplemental statement of the case and afford the Veteran and his attorney the opportunity to respond before returning the case to the Board.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


______________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


